Name: Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|31991R2385Commission Regulation (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groups Official Journal L 219 , 07/08/1991 P. 0015 - 0022 Finnish special edition: Chapter 3 Volume 38 P. 0140 Swedish special edition: Chapter 3 Volume 38 P. 0140 COMMISSION REGULATION (EEC) No 2385/91 of 6 August 1991 laying down detailed rules for certain special cases regarding the definition of sheepmeat and goatmeat producers and producer groupsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EEC) No 1741/91 (2), and in particular Article 5 (9) thereof, Having regard to Council Regulation (EEC) No 3493/90 of 27 November 1990 laying down general rules for the grant of premiums to sheepmeat and goatmeat producers (3), and in particular Articles 1 and 2 (4), Whereas Regulation (EEC) No 3493/90 establishes, in particular, the definitions of sheepmeat and/or goatmeat producer and producer group; whereas, furthermore, that Regulation lays down that the Commission, acting in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89, is to lay down detailed rules for the application of those definitions and in particular special cases arising from contractual forms provided for in agricultural law or covered by national customs and practices under which the farmer, while assuming the risks and/or organization of the rearing, is not the owner of all or part of the flock, and detailed rules for the application of the limits provided for in Article 5 (7) of Regulation (EEC) No 3013/89 concerning producer groups; Whereas, as regards the abovementioned contractual forms, provisions should be laid down in particular to cover cases of shared ownership, livestock lease and placing of ewes in agistment and certain situations where the shepherd of a flock is also owner of part of the latter; whereas, however, as regards livestock leases, special provisions must be laid down in the United Kingdom for the National Trust where it is the lessor in the Lake District area, since the said lessor imposes particularly strict conditions on lessees in order to ensure that the environment is protected; Whereas the limits provided for in Article 5 (7) of Regulation (EEC) No 3013/89 may, in the case of producer groups, be applied correctly using a single premium declaration signed by all the members and by means of certain provisions on penalties intended to ensure that the group assumes liability for declarations submitted; Whereas, for the purposes of applying the abovementioned limits, rules should also be laid down for apportioning livestock in the case of groups where the animals belonging to each member cannot be identified; whereas the formula for apportionment applicable, in the case of disbanding, to the group's assets is suitable for the purpose; Whereas, in order to prevent the limits in question from being circumvented, the concept of group should exclude any form of association featuring a lack of independence of or real participation by the members; Whereas Regulation (EEC) No 3493/90 lays down the conditions under which farmers practising transhumance are to be considered producers in less-favoured areas; whereas that Regulation lays down in particular that, to that end, on farmers whose holdings are located in geographical areas to be determined according to certain criteria and in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 3013/89 are to be taken into account; whereas those criteria lead to the determination of the areas given in the Annex hereto; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. Save as otherwise provided for in paragraph 4, in cases other than those referred to in Article 2 (1) where ownership of a flock of sheep and/or goats on the same farm is shared between two or more natural or legal persons, the producer within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3439/90 shall be deemed to be the person who has the greatest share of the sale of products from the flock in question. The limits referred to in Article 5 (7) of Regulation (EEC) No 3013/89 shall apply to the whole flock. 2. Where the owner of a flock of sheep and/or goats places the flock in agistment, the farmer in question shall remain the producer within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3493/90. He shall identify the agister's holding in his premium application. 3. Where a flock of ewes and/or she-goats is held, in part or in whole, under a livestock lease and the lessee receives the product of the sale of the livestock products, the lessee shall be deemed to be the producer, with regard to the part in question, within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3493/90. The limits referred to in Article 5 (7) of Regulation (EEC) No 3013/80 shall apply to the whole of the flock belonging to the lessor, on the one hand, and to the whole of the flock held by the lessee, on the other hand. To this end, the lessor shall indicate - if appropriate in his premium application - the identification of the lessee's holding and the number of ewes leased to the latter; the lessee shall indicate in his premium application the identification of the lessor's holding and the number of ewes leased from him. However, in the case of the Lake District area of the United Kingdom, the third subparagraph shall not apply to the National Trust where it is the lessor; in such event, the limits referred to shall apply to each lessee concerned. 4. Where the shepherd of a flock of sheep and/or goats is an employee of a producer within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3493/90 and at the same time is himself a producer within the meaning of the same Article with regard to a part of the flock: - the limits referred to in Article 5 (7) of Regulation (EEC) No 3013/89 shall apply to the whole of the flock belonging to the two producers, - the producers shall be jointly and severally liable where the penalties provided for in Article 6 of Commission Regulation (EEC) No 3007/84 (4) are applied in the event of the two parts of the flock not being identified separately. The premium application submitted by each producer must specify the employer-employee relationship and identify the other producer. Article 2 1. Where a premium application is submitted by a producer group within the meaning of point 2 of Article 1 (1) of Regulation (EEC) No 3493/90, the producer group must submit a single premium application, which must be signed by all the producers within the meaning of point 1 of the said Article; such producers shall remain subject to the obligations imposed by Regulation (EEC) No 3007/84. The premium shall be paid directly to the group. The rules on penalties referred to in Article 6 of Regulation (EEC) No 3007/84 shall apply to the group as such. However, the penalty provided for in Article 6 (6) of that Regulation shall apply to those members who, while remaining producers in the following year, no longer form part of the group. 2. Premium applications must state the number of animals brought to the group by each producer. However, where the nature of the group is such that ownership of individual animals cannot be assigned to each producer, the articles of association or the rules of procedure of the group must necessarily give a formula for apportioning the sheep and/or goat flock between the various producers concerned within the meaning of point 1 of Article 1 (1) of Regulation (EEC) No 3493/90. That formula must correspond to the way the group's assets would be apportioned were the group to be disbanded. Except in the case of a substantial change in the membership of the group which has been notified to the competent authority for granting the premium, this apportionment shall remain unaltered in the following marketing years. The annual premium application must specify the number of ewes attributed to each producer on the basis of the said formula. 3. The following may not be deemed to constitute producers who are members of producer groups eligible for the application of the limits referred to in Article 5 (7) of Regulation (EEC) No 3013/89: (a) producer members having an employer-employee relationship with another producer member; (b) producer members who do not contribute to the capital and labour of the enterprise and have no corresponding share in the profits. Article 3 1. The geographical areas referred to in the second indent of Article 2 (3) of Regulation (EEC) No 3493/90 shall be as set out in the Annex hereto. 2. Premium applications submitted by producers the registered addresses of whose farms are in one of the areas referred to in paragraph 1 and who wish to qualify under the provisions of Article 2 (3) of Regulation (EEC) No 3493/90 must indicate: - the place or places where transhumance is to be carried out for the current marketing year, - the period of at least 90 days referred to in the said paragraph and laid down for the current marketing year. 3. Premium applications from producers as referred to in paragraph 2 must be accompanied by documents certifying that transhumance has actually been carried out, except in cases of force majeure or duly justified natural circumstances, during two previous marketing years and in particular by an attestation from the local or regional authority at the place of transhumance certifying that the latter has actually taken place during at least 90 consecutive days. 4. In order to facilitate checks, the authority receiving the premium applicaitons shall notify the authority responsible for verification of the place of transhumance. 5. The Member States shall monitor the application of the provisions of this Article in accordance with the detailed rules laid down in Article 5 of Regulation (EEC) No 3007/84. In addition, when carrying out administrative checks on applications, they shall ensure that the place of transhumance specified in the premium application is actually within one of the areas defined in Article 3 (3), (4) and (5) of Council Directive 75/268/EEC (5). 6. Member States shall notify the Commission of the premium applications as referred to in paragraph 2, received for the current marketing year, broken down according to the list of regions referred to in Article 3 (4) of Regulation (EEC) No 3007/84 at the same time as the communication required in that Article. Article 4 This Regulation shall apply to premium declarations submitted in respect of the 1992 and subsequent marketing years; however, the following shall apply from the 1991 marketing year: - the second subparagraph of Article 2 (2) in the case of producer groups qualifying under Article 5 (7) of Regulation (EEC) No 3013/89; however, in that case and for the 1991 marketing year, the formula for apportionment contained in the group's articles of association or rules of procedure and the number of ewes assigned to each producer shall be notified before 31 August 1991 to the competent authority, - Article 2 (3), - Article 3; however, as regards applications submitted in respect of the 1991 marketing year, the particulars and documents referred to in paragraphs 2 and 3 of that Article shall be forwarded by 30 November 1991; furthermore, and by way of derogation for the said marketing year, the documents referred to in paragraph 3 shall relate to the 1990 marketing year only. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 41. (3) OJ No L 337, 4. 12. 1990, p. 7. (4) OJ No L 283, 27. 10. 1984, p. 28. (5) OJ No L 128, 19. 5. 1975, p. 1. ANNEX LIST OF GEOGRAPHICAL AREAS REFERRED TO IN THE SECOND INDENT OF ARTICLE 3 OF REGULATION (EEC) No 3493/90 I. SPAIN Comunidad autÃ ³noma Provincia Comarcas AndalucÃ ­a AlmerÃ ­a No 7: Campos Dalias No 8: Campos NÃ ­jar y Bajo AndÃ ¡rax CÃ ¡diz - CÃ ³rdoba No 3: CampiÃ ±a Baja JaÃ ©n No 6: CampiÃ ±a Sur Granada No 1: De la Vega Huelva No 3: Andevalo Oriental MÃ ¡laga No 1: Norte o Antequera No 3: Centro o Guadalarce Sevilla No 2: La Vega No 5: La Campina AragÃ ³n Huesca No 4: Hoya de Huesca No 6: Los Monegros No 7: La Litera No 8: Bajo Cinca Teruel - Zaragoza No 1: Egea de los Caballeros No 2: Borja No 5: Zaragoza Asturias Asturias - Baleares Baleares - Cantabria Cantabria - Castilla y LeÃ ³n Ã vila - Burgos - LeÃ ³n No 6: Tierras de LeÃ ³n Palencia No 2: Campos Salamanca No 3: Salamanca Segovia - Soria - Valladolid No 2: Centro Zamora No 4: Campos-Pan Castilla-La Mancha Albacete No 4: Centro Ciudad Real No 2: Campos de Calatrava No 5: Pastos Cuenca - Guadalajara - Toledo No 1: Talavera CataluÃ ±a Barcelona No 2: Bages No 3: Osona No 5: PenedÃ ¨s No 6: Anoia No 8: VallÃ ¨s Oriental No 9: VallÃ ¨s Occidental No 10: Baix Llobregat Girona No 4: Alt EmpordÃ No 7: La Selva LÃ ©rida No 6: Noguera No 7: Urgell No 9: SegriÃ Tarragona No 3: Baix Ebre No 4: Priorat - Prades No 7: Camp de Tarragona No 8: Baix PenedÃ ¨s Extremadura Badajoz No 3: Don Benito No 6: Badajoz CÃ ¡ceres - Galicia - Madrid Madrid - Murcia Murcia No 4: RÃ ­o Segura No 5: Suroeste y Valle de GuadalentÃ ­n Navarra Navarra No 5: La Ribera La Rioja La Rioja - Valenciana Alicante - CastellÃ ³n No 2: Bajo Maestrazgo Valencia No 3: Campo de Turia No 6: Sagunto Palencia No 9: Ribera del JÃ ºcar PaÃ ­s Vasco - II. FRANCE Provence-Alps-CÃ ´te d'Azur The non-less-favoured areas in the departments of Alpes-de-Haute-Provence, Alpes Maritimes, Var and Vaucluse, and the whole of the department of Bouches-du-RhÃ ´ne. RhÃ ´ne-Alps The non-less-favoured areas in the departments of Ain, ArdÃ ¨che, DrÃ ´me, IsÃ ¨re, Loire, RhÃ ´ne, Savoie and Haute-Savoie. Midi-PyrÃ ©nÃ ©es The non-less-favoured areas in the departments of Haute-Garonne, Hautes-PyrÃ ©nÃ ©es and Tarn-et-Garonne. Aquitaine The non-less-favoured areas in the department of PyrÃ ©nÃ ©es-Atlantiques. Alsace The non-less-favoured areas in the departments of Bas-Rhin and Haut-Rhin. Lorraine The non-less-favoured areas in the departments of Meurthe-et-Moselle, Moselle and the whole of the department of Meuse. Auvergne The non-less-favoured areas in the departments of Allier and Puy-de-DÃ ´me. Languedoc-Roussillon The non-less-favoured areas in the departments of Aude, Gard, HÃ ©rault and Eastern PyrÃ ©nÃ ©es. III. GREECE Lowland areas from which animals are (by tradition) moved every year to mountain, hill and less-favoured areas as specified in Articles 3 (3), 4 and 5 of Directive 75/268/EEC. Nomos Eparchia 1. Nomos Lakonias Lakedaimonos, Epidavroy, Limiras 2. Nomos Ioanninon Ioanninon 3. Nomos Fokidos Parnassidos, Doridos 4. Nomos Prevezas Nikopoleos 5. Nomos Kilkis Kilkis 6. Nomos Attikis Megaridos, Attikis, Peiraios 7. Nomos Achaias Patron, Aigialeias 8. Nomos Argolidas Argoys, Nafplioy 9. Nomos Voiotias Livadeias, Thivas 10. Nomos Arkadias Koinoyrias, Mantineias 11. Nomos Imathias Naoysas, Veroias 12. Nomos Ileias Ileias, Olympias 13. Nomos Magnisias Voloy, Almyroy 14. Nomos Korinthias Korinthias 15. Nomos Rodopis Komotinis 16. Nomos Pellas Edessas, Almopias, Giannitson 17. Nomos Fthiotidas Fthiotidos, Domokoy, Lokridos 18. Nomos Chanion Kydonias, Kisamoy, Apokoronoy 19. Nomos Evvoias Chalkidas, Karistias, Istiaias 20. Nomos Aitoloakarnanias Mesolongioy, Trichonidas, Valtoy, Xiromeroy, Nafpaktoy 21. Nomos Messinias Trifylias, Messinis, Pylias 22. Nomos Trikalon Trikalon 23. Nomos Rethymnis Rethymnis 24. Nomos Pierias Pierias 25. Nomos Dramas Dramas 26. Nomos Artas Artas 27. Nomos Thessalonikis Thessalonikis, Lagkada 28. Nomos Thesprotias Thiamidos 29. Nomos Karditsas Karditsas, Sofadon, Palama, Moyzakioy 30. Nomos Kavalas Kavalas, Pangaioy 31. Nomos Larisas Larisas, Farsalon, Agias, Elassonas, Tyrnavoy IV. FEDERAL REPUBLIC OF GERMANY Baden-Wuerttemberg (in the following urban and rural districts) Stuttgart (Stadt) Boeblingen Esslingen Goeppingen Ludwigsburg Rems-Murr-Kreis Heilbronn (Stadt) Heilbronn Hohenlohekreis Schwaebisch Hall Main-Tauber-Kreis Heidenheim Ostalbkreis Baden-Baden (Stadt) Rastatt Karlsruhe (Stadt) Karlsruhe Heidelberg (Stadt) Mannheim (Stadt) Rhein-Neckar-Odenwald-Kreis Pforzheim (Stadt) Enzkreis Calw Freudenstadt Freiburg im Breisgau (Stadt) Breisgau Hochschwarzwald Emmendingen Ortenaukreis Konstanz Loerrach Waldshut Reutlingen Tuebingen Zollernalbkreis Ulm Stadt Alb-Donau-Kreis Biberach Bodenseekreis Ravensburg Bayern (in the following urban and rural districts) Alchach-Friedberg Altoetting Ansbach (north-west) Aschaffenburg Augsburg Bad Toelz-Wolfratshausen (north) Berchtesgadener Land (north) Dachau Deggendorf Dilligen Dingolfing-Landau Donau-Ries Ebersberg Eichstaett (south) Erding Erlangen (south) Freising Fuerstenfeldbruck Fuerth Guenzburg Kelheim Kitzingen Landsberg/Lech Landshut Lindau (west) Main-Spessart (south) Miesbach (north) Miltenberg Muehldorf Muenchen Neuburg-Schrobenhausen Neustadt/Aisch - Bad Windsheim (west) Neu Ulm Nuernberger Land (west) Ostallgaeu (north) Passau (south-west) Pfaffenhofen Regensburg Rosenheim (north) Rottal-Inn Starnberg Straubing-Bogen Schweinfurt Traunstein (north) Unterallgaeu Wuerzburg Hessen (in the following urban and rural districts) Friedberg Giessen Marburg-Biedenkopf Fulda Kassel Limburg-Weilburg Niedersachsen (in the following urban and rural districts) Gifhorn Goettingen Peine Hannover Hildesheim Holzmuenden Hameln Nienburg Schaumburg Uelzen Verden Rheinland-Pflalz (in the following rural districts and towns) Koblenz Ahrweiler Bad Kreuznach Cochem-Zell Mayen-Koblenz Neuwied Rhein-Lahn-Kreis Trier Bernkastel-Wittlich Trier-Saarburg Frankenthal Kaiserslautern (town and rural district) Landau i.d. Pfalz Ludwigshafen (town and rural district) Mainz Neustadt a.d.W. Speyer Worms Zweibruecken Alzey-Worms Bad-Duerkheim Germersheim Suedliche Weinstrasse Mainz-Bingen Pirmasens Saarland (in the following rural districts) Saarlouis Saarbruecken Merzig-Wadern Saar-Pfalz Neunkirchen Sachsen-Anhalt (in the following rural districts) Boerdeteil in the Wernigerode rural district Wanzleben Haldensleben Stassfurt Bernburg Aschersleben Saalkreis Koethen Gardelegen Graefenhainichen Bitterfeld Hohenmoelsen V. ITALY Non-less-favoured areas of the regions Toscana Umbria Marche Sicilia Sardegna Lazio Abbruzzo Molise Campania Basilicata Puglia Calabria Non-less-favoured areas of the provinces Cuneo Vercelli Bergamo Brescia Treviso Pavia Parma Reggio Emilia Modena Bologna ForlÃ ¬